Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to a request for continued examination filed 6/14/21.
Claims 1-6, 8, 11-17 and 19-24 are pending.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-17, 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0225067 to Yang (Yang) in view of US 2015/0128123 to Eling (Eling) in view of US 2010/0325167 to Landry (Landry) in view of US 2016/0217042 to Wang et al. (Wang) in view of US 2004/0215755 to O’Neill (O’Neill).

Claim 1: Yang discloses a non-transitory computer-readable medium having computer-executable instructions stored thereon that, in response to execution by one or more processors, cause the computer system to perform actions comprising: 
receiving a software update package from a remote computer system via a wireless communication network, wherein the software update package comprises a first software update for a first updatable electronic component (par. [0024] “Via a wireless transmission device … receives a new version BIOS file”); 
installing the first software update in the first updatable electronic component (par. [0024] “writes the BIOS’s updating codes into the system’s boot sector”);
determining that the installation of the first software update is successful (par. [0024] “if the first boot procedure start the data processing device successfully”); and 
in response to determining that the installation of the first software update is successful, storing the first software update in a storage medium in the vehicle computer system as a current backup software version for the first updatable electronic component (par. [0024] “copies the updating codes of the BIOS’s boot sector to the BIOS’s backup sector”).

Yang does not explicitly disclose one or more processors of a vehicle computer system of a vehicle; and 
a first software package of a first updateable electronic component of a vehicle.


a first updateable electronic component of a vehicle (par. [0048] “updated versions of embedded software executed by one or more ECUs at the vehicle”).

It would have been obvious at the time of filing to apply updates to an electronic component of a vehicle (Yang par. [0024] “writes the BIOS’s updating codes into the system’s boot sector”, Eling par. [0048] “updated versions of embedded software executed by one or more ECUs at the vehicle”). Those of ordinary skill in the art would have been motivated to do so to ensure the vehicle is running the latest version of ECU embedded software (see e.g. Eling par. [0004], Yang par. [0008]).

Yang and Eling do not teach:
determining that the previously stored backup software version is not compatible with a current configuration of the vehicle; and
in response to determining that the previously stored backup software version is not compatible with the current configuration of the vehicle:
requesting a compatible backup software version;
receiving the compatible backup software version; and
storing the compatible backup software version in the storage device of the vehicle


determining that the previously stored backup software version is not compatible with a current configuration of the vehicle (par. [0050] “metadata 15 is used to check the compatibility of each of the backed-up application modules 14-1, 14-2 and 14-3 with both the model and API version of the device 40”); and
in response to determining that the previously stored backup software version is not compatible with the current configuration:
requesting a compatible backup software version; receiving the compatible backup software version (par. [0053] “Restoration may also involve downloading of backed-up application data to the target device”); and
storing the compatible backup software version in the non-transitory computer-readable media (par. [0053] “downloading of backed-up application data to the target device”, those of ordinary skill in the art would have understood this to involve storing the data at on the target device).

It would have been obvious at the time of filing to check the backup software version for compatibility (Landry par. [0050] “check the compatibility of each of the backed-up application modules”) and, if necessary, request and receive an updated copy (Landry par. [0053] “downloading of backed-up application data to the target device”) prior to performing the update (Wang par. [0024] “writes the BIOS’s updating codes). Those of ordinary skill in the art 

Yang, Eling and Landry do not explicitly teach checking a storage device for a previously stored backup software version.

Wang teaches checking a storage device for a previously stored backup software version (par. [0063] “verifying that the backup database instance … actually exists”).

It would have been obvious at the time of filing to determine that the backup software version exists (Wang par. [0063] “verifying that the backup database instance … actually exists”, Yang par. [0024] “the source codes of the BIOS’s backup sector”) before determining compatibility and performing the update (Landry par. [0050] “check the compatibility”, Wang par. [0024] “writes the BIOS’s updating codes). Those of ordinary skill in the art would have been motivated to do so in order to ensure the system can be restored in the case that the update fails (e.g. Yang par. [0009] “if the first boot procedure fails”). 

Yang, Eling, Landry and Wang do not explicitly teach:
preforming the determining and checking after receiving the software update package and prior to installing the first software update
installing only after storing the compatible backup software version, the first software update.

O’Neill teaches performing a verification after receiving a software update package and prior to installing the first software update (par. [0153] “the client device 104 is in the update processing mode … performs one or more confirmation operation or checks including verification of the … contents of the backup bank”).

It would have been obvious at the time of filing to perform the determining (Landry par. [0050] “check the compatibility”) and checking (Wang par. [0063] “verifying that the backup database instance … actually exists”) after receiving the software update package (O’Neill par. [0153] “the client device 104 is in the update processing mode”) and prior to installing the first software update (Yang par. [0024] “writes the BIOS’s updating codes”). Those of ordinary skill in the art would have been motivated to do so to ensure that a failed update doesn’t prevent the vehicle from functioning properly (e.g. O’Neill par. [0153] “fault tolerance”). 

Claim 2: Yang, Eling, Landry, Wang and O’Neill teach the non-transitory computer-readable medium of Claim 1, but do not explicitly teach wherein storing the first software update as the current backup software version comprises overwriting the compatible backup software version for the first updatable electronic component.

It would have been obvious, when storing the first software update as the current backup software version, to overwrite a previous backup software update (Yang par. [0024] “copies the 

Claim 3: Yang, Eling, Landry, Wang and O’Neill teach the non-transitory computer-readable medium of Claim 1, wherein the vehicle computer system comprises a computing device including a wireless modem (Eling par. [0017] “a wireless modem 126”), a processor (Eling par. [0017] “electronic processing device 128”), and the storage medium (Eling par. [0017] “one or more types of electronic memory 130”), and wherein the computing device performs at least the steps of receiving the software update package (Yang par. [0024] “Via a wireless transmission device … receives a new version BIOS file”) and storing the first software update as the current backup software version (Yang par. [0024] “copies the updating codes of the BIOS’s boot sector to the BIOS’s backup sector”).

Claim 4: Yang, Eling, Landry, Wang and O’Neill teach the non-transitory computer-readable medium of Claim 1, wherein the first updatable electronic component comprises an electronic control unit (ECU) (Eling par. [0048] “ECUs at the vehicle 102”).

Claim 5: Yang, Eling, Landry, Wang and O’Neill teach the non-transitory computer-readable medium of Claim 1, wherein determining that the installation of the first software update is successful comprises receiving an indication that the first updatable electronic component is functioning correctly (Yang par. [0032] “If the answer is yes, it means that the BIOS updating code 33 can function properly”).

Claim 6: Yang, Eling, Landry, Wang and O’Neill teach the non-transitory computer-readable medium of Claim 1, wherein the software update package comprises a second software update for a second updatable electronic component of the vehicle, the actions further comprising: 
installing the second software update in the second updatable electronic component (Eling par. [0048] “installation of software, including updated version so … one or more ECUs”, Yang par. [0024] “writes the BIOS’s updating codes into the system’s boot sector” at least making obvious including a second software update in the package and repeating the installation process, e.g. rather than sending multiple packages);
determining that the installation of the second software update is successful (Yang par. [0024] “if the first boot procedure start the data processing device successfully”); and 
in response to determining that the installation of the second software update is successful, storing the second software update as a backup software version for the second updatable electronic component (Yang par. [0024] “copies the updating codes of the BIOS’s boot sector to the BIOS’s backup sector”).

Claim 8: Yang discloses a method of returning an updatable electronic component to a functional state after a software update error or interruption, the method comprising, by an on-board computer system of the vehicle: 
receiving a software update package comprising a first software update for a first updatable electronic component (par. [0024] “Via a wireless transmission device … receives a new version BIOS file”); 

detecting an error or interruption in the installation of the first software update (par. [0024] “if the first boot procedure fails to start the data processing device”);
canceling the installation of the first software update (par. [0024] “fails to start the data processing device”); 
retrieving the compatible backup software version from the storage medium (par. [0024] “copies the source codes of the BIOS’s backup sector to the system’s boot sector”); and 
installing the compatible backup software version on the first updatable electronic component (par. [0024] “copies the source codes of the BIOS’s backup sector to the system’s boot sector”).

Yang does not disclose an updateable electronic component of a vehicle.

Eling teaches an updateable electronic component of a vehicle (par. [0048] “updated versions of embedded software executed by one or more ECUs at the vehicle”).

It would have been obvious at the time of filing to apply updates to an electronic component of a vehicle (Yang par. [0024] “writes the BIOS’s updating codes into the system’s 

Yang and Eling do not teach: 
determining, prior to installing the first software update, that a backup software version for the first updatable electronic component is present on a storage medium in the on-board computer system; 
determining that the backup software version is not compatible with a current configuration of the vehicle; and
in response to determining that the backup software version is not compatible with the current configuration of the vehicle:
requesting a compatible backup software version;
receiving the compatible backup software version; and
storing the compatible backup software version in the storage medium.

Landry teaches:
determining that the backup software version is not compatible with a current configuration of the vehicle (par. [0050] “metadata 15 is used to check the compatibility of each of the backed-up application modules 14-1, 14-2 and 14-3 with both the model and API version of the device 40”); and

requesting a compatible backup software version (par. [0053] “Restoration may also involve downloading of backed-up application data to the target device”); 
receiving the compatible backup software version (par. [0053] “Restoration may also involve downloading of backed-up application data to the target device”); and
storing the compatible backup software version in the non-transitory computer-readable media (par. [0053] “downloading of backed-up application data to the target device”, those of ordinary skill in the art would have understood this to involve storing the data at on the target device).

It would have been obvious at the time of filing to check the backup software version for compatibility (Landry par. [0050] “check the compatibility of each of the backed-up application modules”) and, if necessary, request and receive an updated copy (Landry par. [0053] “downloading of backed-up application data to the target device”) prior to performing the update (Wang par. [0024] “writes the BIOS’s updating codes). Those of ordinary skill in the art would have been motivated to do so in order to ensure the system can be restored in the case that the update fails (e.g. Yang par. [0009] “if the first boot procedure fails”). 



Wang teaches determining that a backup software version is present on a storage medium (par. [0063] “verifying that the backup database instance … actually exists”);

It would have been obvious at the time of filing to determine that the backup software version exists (Wang par. [0063] “verifying that the backup database instance … actually exists”, Yang par. [0024] “the source codes of the BIOS’s backup sector”) before determining compatibility and performing the update (Landry par. [0050] “check the compatibility”, Wang par. [0024] “writes the BIOS’s updating codes). Those of ordinary skill in the art would have been motivated to do so in order to ensure the system can be restored in the case that the update fails (e.g. Yang par. [0009] “if the first boot procedure fails”). 

Yang, Eling, Landry and Wang do not explicitly teach:
preforming the determining and checking after receiving the software update package and prior to installing the first software update
installing only after storing the compatible backup software version, the first software update.

O’Neill teaches performing a verification after receiving a software update package and prior to installing the first software update (par. [0153] “the client device 104 is in the update 

It would have been obvious at the time of filing to perform the determining (Landry par. [0050] “check the compatibility”) and checking (Wang par. [0063] “verifying that the backup database instance … actually exists”) after receiving the software update package (O’Neill par. [0153] “the client device 104 is in the update processing mode”) and prior to installing the first software update (Yang par. [0024] “writes the BIOS’s updating codes”). Those of ordinary skill in the art would have been motivated to do so to ensure that a failed update doesn’t prevent the vehicle from functioning properly (e.g. O’Neill par. [0153] “fault tolerance”). 

Claim 11: Yang, Eling, Landry, Wang and O’Neill teach the method of Claim 8, wherein requesting and receiving the compatible backup software version comprises requesting and receiving the compatible backup software version from a remote server (Landry par. [0053] “Restoration may also involve downloading of backed-up application data to the target device”).

Claim 12: Yang, Eling, Landry, Wang and O’Neill teach the method of Claim 8, wherein the on-board computer system comprises a computing device including a wireless modem (Eling par. [0017] “a wireless modem 126”), a processor (Eling par. [0017] “electronic processing device 128”), and the storage medium (Eling par. [0017] “one or more types of electronic memory 130”), and wherein the computing device performs at least the steps of receiving the software 

Claim 13: Yang, Eling, Landry, Wang and O’Neill teach the method of Claim 8, wherein the first updatable electronic component comprises an electronic control unit (ECU) (Eling par. [0048] “ECUs at the vehicle 102”).

Claim 14: Yang, Eling, Landry, Wang and O’Neill teach the method of Claim 8 wherein the software update package comprises a second software update for a second updatable electronic component of the vehicle, the method further comprising: 
installing the second software update in the second updatable electronic component (Eling par. [0048] “installation of software, including updated version so … one or more ECUs”, Yang par. [0024] “writes the BIOS’s updating codes into the system’s boot sector” at least making obvious including a second software update in the package and repeating the installation process, e.g. rather than sending multiple packages);
validating installation of the second software update in the second updatable electronic component (Yang par. [0024] “if the first boot procedure start the data processing device successfully”); and 


Claim 15: Yang, Eling, Landry, Wang and O’Neill teach the method of Claim 8, wherein the on-board computer system performs at least the steps of detecting the error or interruption, suspending the installation of the first software update, retrieving the compatible backup software version, and installing the compatible backup software version automatically without requiring user input (Yang par. par. [0024] “automatically updating and backing up”).

Claim 16: Yang, Eling, Landry, Wang and O’Neill teach the method of Claim 8, wherein the software update package is received from a remote computer system via a wireless communication network (Yang par. [0024] “Via a wireless transmission device … receives a new version BIOS file”).

Claim 17: Yang discloses a device comprising:
a first control unit (par. [0024] “a data processing device”); and 
a computing device comprising a wireless modem (par. [0035] “a wireless transmission device 24”), a processor (par. [0025] “computing unit 22”), and non-transitory computer-readable storage media (par. [0035] “memory 21”), the computing device being programmed to perform actions comprising: 

installing the first software update in the first control unit (par. [0024] “writes the BIOS’s updating codes into the system’s boot sector”); 
storing the first software update in the storage media as a current backup software version for the first ECU (par. [0024] “copies the updating codes of the BIOS’s boot sector to the BIOS’s backup sector”); 
receiving a second software update package from the remote computer system via the wireless modem, wherein the second software update package comprises a second software update for the first control unit (par. [0024] “Via a wireless transmission device … receives a new version BIOS file”, note that while Yang does not explicitly disclose receiving a second software update those of ordinary skill in the art would have understood the disclosed process was intended to be repeated as many times as necessary, accordingly it would at least have been obvious to repeat the process when new/second software updates are developed to ensure the most recent version of the software is installed); 
initiating an installation of the second software update in the first control unit (par. [0024] “writes the BIOS’s updating codes into the system’s boot sector”); 

suspending the installation of the second software update (par. [0024] “fails to start the data processing device”); 
retrieving the current backup software version from the storage media (par. [0024] “copies the source codes of the BIOS’s backup sector to the system’s boot sector”); and
reinstalling the current backup software version in the first control unit (par. [0024] “copies the source codes of the BIOS’s backup sector to the system’s boot sector”).

Yang does not explicitly disclose a vehicle comprising a first electronic control unit.

Eling teaches a vehicle comprising a first electronic control unit (par. [0048] “updated versions of embedded software executed by one or more ECUs at the vehicle”).

It would have been obvious to provide Yang’s updating methods in a vehicle comprising a first electronic control unit (Yang par. [0024] “writes the BIOS’s updating codes into the system’s boot sector”, Eling par. [0048] “updated versions of embedded software executed by one or more ECUs at the vehicle”). Those of ordinary skill in the art would have been motivated 

Yang and Eling do not teach:
checking the non-transitory computer-readable media for a previously stored backup software version for the first ECU;
determining that the previously stored backup software version is not compatible with a current configuration of the vehicle; and
in response to determining that the previously stored backup software version is not compatible with the current configuration of the vehicle:
requesting a compatible backup software version; receiving the compatible backup software version; and
storing the compatible backup software version in the non-transitory computer-readable media.

Landry teaches:
determining that the previously stored backup software version is not compatible with a current configuration of the vehicle (par. [0050] “metadata 15 is used to check the compatibility of each of the backed-up application modules 14-1, 14-2 and 14-3 with both the model and API version of the device 40”); and
in response to determining that the previously stored backup software version is not compatible with the current configuration:

storing the compatible backup software version in the non-transitory computer-readable media (par. [0053] “downloading of backed-up application data to the target device”, those of ordinary skill in the art would have understood this to involve storing the data at on the target device).

It would have been obvious at the time of filing to check the backup software version for compatibility (Landry par. [0050] “check the compatibility of each of the backed-up application modules”) and, if necessary, request and receive an updated copy (Landry par. [0053] “downloading of backed-up application data to the target device”) prior to performing the update (Wang par. [0024] “writes the BIOS’s updating codes). Those of ordinary skill in the art would have been motivated to do so in order to ensure the system can be restored in the case that the update fails (e.g. Yang par. [0009] “if the first boot procedure fails”). 

Yang, Eling and Landry do not explicitly teach checking a non-transitory computer-readable media for a previously stored backup software version. 



It would have been obvious at the time of filing to determine that the backup software version exists (Wang par. [0063] “verifying that the backup database instance … actually exists”, Yang par. [0024] “the source codes of the BIOS’s backup sector”) before determining compatibility and performing the update (Landry par. [0050] “check the compatibility”, Wang par. [0024] “writes the BIOS’s updating codes). Those of ordinary skill in the art would have been motivated to do so in order to ensure the system can be restored in the case that the update fails (e.g. Yang par. [0009] “if the first boot procedure fails”). 

Yang, Eling, Landry and Wang do not explicitly teach:
preforming the determining and checking after receiving the software update package and prior to installing the first software update
installing only after storing the compatible backup software version, the first software update.

O’Neill teaches performing a verification after receiving a software update package and prior to installing the first software update (par. [0153] “the client device 104 is in the update processing mode … performs one or more confirmation operation or checks including verification of the … contents of the backup bank”).

It would have been obvious at the time of filing to perform the determining (Landry par. [0050] “check the compatibility”) and checking (Wang par. [0063] “verifying that the backup database instance … actually exists”) after receiving the software update package (O’Neill par. [0153] “the client device 104 is in the update processing mode”) and prior to installing the first software update (Yang par. [0024] “writes the BIOS’s updating codes”). Those of ordinary skill in the art would have been motivated to do so to ensure that a failed update doesn’t prevent the vehicle from functioning properly (e.g. O’Neill par. [0153] “fault tolerance”). 

Claim 19: Yang, Eling, Landry, Wang and O’Neill teach the vehicle of Claim 17, but do not explicitly disclose wherein storing the first software update in the storage media as the current backup software version for the first ECU comprises overwriting the compatible backup software version for the first ECU.

It would have been obvious, when storing the first software update as the current backup software version, to overwrite a previous backup software update (Yang par. [0024] “copies the updating codes of the BIOS’s boot sector to the BIOS’s backup sector”). Those of ordinary skill in the art would have been motivated to do so in order to conserve storage space.

Claim 20: Yang, Eling, Landry, Wang and O’Neill teach the vehicle of Claim 17, wherein the computing device is further programmed to perform actions comprising: 

if the current backup software version is missing or incompatible with a current vehicle configuration, delaying the installation of the second software update until a compatible backup software version is obtained (Landry par. [0053] “Restoration may also involve downloading of backed-up application data to the target device”).

Claim 21: Yang, Eling, Landry, Wang and O’Neill teach the vehicle of Claim 17 further comprising a second ECU, wherein the first software update package comprises a software update for the second ECU, and wherein the computing device is further programmed to perform actions comprising: 
installing the software update for the second ECU (Eling par. [0048] “installation of software, including updated version so … one or more ECUs”, Yang par. [0024] “writes the BIOS’s updating codes into the system’s boot sector” at least making obvious including a second software update in the package and repeating the installation process, e.g. rather than sending multiple packages); and 
storing the software update for the second ECU as a backup software version for the second ECU (Yang par. [0024] “copies the updating codes of the BIOS’s boot sector to the BIOS’s backup sector”).

Claim 22: Yang, Eling, Landry, Wang and O’Neill teach the vehicle of Claim 17, wherein the computing device is further programmed to perform at least the steps of detecting the error or interruption, obtaining the compatible backup software version, and installing the compatible backup software version automatically without requiring user input (Yang par. [0024] “automatically updating and backing up”).

Claim 23: Yang, Eling, Landry, Wang and O’Neill teach the vehicle of Claim 17, wherein the computing device is further programmed to, prior to storing the first software update in the storage media, validate installation of the first software update in the first ECU (Yang par. [0032] “If the answer is yes, it means that the BIOS updating code 33 can function properly”).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0225067 to Yang (Yang) in view of US 2015/0128123 to Eling (Eling) in view of US 2010/0325167 to Landry (Landry) in view of US 2016/0217042 to Wang et al. (Wang) in view of US 2004/0215755 to O’Neill (O’Neill) in view of US 2019/0014026 to Bahar et al. (Bahar).

Claim 24: Yang, Eling, Landry, Wang and O’Neill teach the method of Claim 8, but do not explicitly teach:
monitoring a vehicle state condition during installation of the first software update; and


Bahar teaches monitoring a vehicle state condition during installation of a software update (par. [0039] “If the vehicle ignition state changes”); and
in response to a change in the vehicle state condition, pausing installation of the software update (par. [0039] “pause the update”).

it would have been obvious at the time of filing to monitor the vehicle state and pause installation in response to a change in vehicle state. Those of ordinary skill in the art would have been motivate to do so to allow the update to be performed with confidence that the vehicle is in a proper state (see e.g. Bahar par. [0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728.  The examiner can normally be reached on Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON D MITCHELL/Primary Examiner, Art Unit 2199